By the Court.
The defendants could not, by any contract with a corporation established solely by the laws of another *104state, exempt themselves from their liability for goods delivered to them to be carried over a road constructed and owned by them under a charter from the legislature of this commonwealth. To allow this to be done would be to authorize them by their own act to divest themselves of the duties and liabilities imposed upon them by law, and the performance of which was the consideration upon which their charter was granted, and which thus entered into their contract with the Commonwealth".
This case does not come within the St. of 1838, c. 99, § 1, because one of the two corporations, by whom the contract relied on by the defendants was made, was not established by concurrent acts of the legislatures of New Hampshire and of this state. But even if it had fallen under that statute, the defendants would not have been exempt from liability; for § 3 of that statute expressly provides that notwithstanding any such contract “ the corporation owning the railroad shall be liable for all damage done, or injury sustained, on their road, or in the use of the same, in the same manner, and to the same extent, as they would be liable if they performed the transportation themselves.” This reservation clearly includes injuries to persons and property.

Exceptions overruled.